Appeal by defendant from a judgment of the *1022Supreme Court, Kings County, rendered May 20, 1974, convicting him of robbery in the first degree, grand larceny in the third degree, burglary in the first degree and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction of grand larceny in the third degree, and the sentence imposed thereon, and the said count of the indictment is dismissed. As so modified, judgment affirmed (see People v Johnson, 54 AD2d 586). Latham, J. P., Gulotta, Margett and Hawkins, JJ., concur.